Title: To Alexander Hamilton from Alexander J. Dallas, [22 March 1791]
From: Dallas, Alexander J.
To: Hamilton, Alexander


[Philadelphia, March 22, 1791]
Sir.
In compliance with the Resolution of the Senate and House of Representatives of the United States, approved the 23d of September 1789, the Legislature of this Commonwealth passed a law, to provide for the custody of Prisoners, committed under the authority of the United States, in which the respective Gaolers were directed to transmit a Calender of such prisoners to the Executive, that order might be taken for the payment of the allowances and expences, on the part of the United States, agreably to the assumption contained in the above mentioned resolution.
I have now the honor, in obedience to the orders of the Governor, to inclose a copy of the Calender which has been transmitted to him, by the Gaoler of the Debtors apartment of the prison of the City and County of Philadelphia, and to request, that measures may be taken for discharging the sum, that appears to be due from the United States on this account.
I am, Sir   Your mo: obedt hble Servt.
A J Dallas.
Philada., March 22d., 1791.
Alexander Hamilton, Esquire,Secretary of the Treasury, &c.
